Citation Nr: 0314801	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of Bell's 
palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
January 1967, and from November 1970 to July 1975.  According 
to service personnel documents, he also had an additional one 
year and seven months of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was remanded by the Board in 
May 2000 for further development; it was returned to the 
Board in May 2003.


FINDING OF FACT

The veteran does not have Bell's palsy or any disabling 
residuals thereof.


CONCLUSION OF LAW

The veteran does not have Bell's palsy or any disabling 
residuals thereof that are the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the June 1998 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in December 1998 which notified him 
of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The Board notes that a March 2003 supplemental 
statement of the case provided the veteran with the 
regulations implementing the VCAA.  In addition, the RO in 
July 2001 advised the veteran of the evidence necessary to 
substantiate his claim, and specifically informed him of what 
evidence VA would obtain for him and of what evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and March 2003 supplemental statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Moreover, and as noted above, the 
July 2001 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that all pertinent medical records identified by the 
veteran have been obtained, and that review of the record 
does not suggest the existence of any pertinent medical 
records which are not already on file.  The Board also notes 
that the veteran was afforded VA examinations in connection 
with his claim in December 1997, January 1998 and February 
2003. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Service incurrence of organic disease of the 
nervous system during service may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112(c), 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Factual background

Service medical records show that while hospitalized in May 
1972 the veteran was noted to have weakness affecting the 
right side of his face; he was diagnosed with Bell's palsy on 
the right.  The associated treatment records indicate that 
there was no history of head trauma or any previous history 
of similar symptoms, and a treating physician noted that 
Bell's palsy subsided completely in 85 percent of cases even 
without any treatment.  The physician also noted that the 
veteran's palsy did not affect any other cranial nerve.  The 
veteran was seen for follow-up examination in July 1972, and 
a September 1972 entry indicates that no further evidence of 
Bell's palsy was present.  A December 1973 hospital report 
noted historically that the veteran had Bell's palsy in 1972 
without any residuals.  The service medical records show that 
the veteran presented in February 1975 for treatment of a 
scleral tumor, at which time he was noted to have mostly 
recovered from his Bell's palsy.  The veteran's examination 
for discharge from his final period of service noted the 
history of Bell's palsy and indicated that the disorder had 
been treated; clinical evaluation of the veteran was negative 
for any pertinent abnormalities. 

On file is the report of an August 1981 VA examination, at 
which time the veteran reported experiencing occasional 
numbness affecting his lips and cheeks.  Physical examination 
of the veteran's head and face was negative for any pertinent 
abnormalities, and the veteran's cranial nerves were intact.

On file are VA treatment records for October 1997 to August 
2001 which document complaints of paralysis of the forehead 
muscles; no pertinent neurological or other abnormalities 
were identified on physical examination.  The records show 
that the veteran was diagnosed with diabetes mellitus.  

The veteran was afforded a VA examination in December 1997, 
at which time he exhibited barely perceptible very minimal 
weakness of the right upper forehead muscles on contraction.  
The examiner noted that the Bell's palsy in service resolved 
within four months.

The veteran was afforded a VA neurological examination in 
January 1998, at which time he reported that he was told in 
service that he would always have residuals from his Bell's 
palsy.  He also indicated that he was experiencing facial 
numbness at the time of his discharge from service.  He 
reported that he occasionally was unable to experience taste 
on the right side of his tongue, but he denied any recurrence 
of facial paralysis.  On physical examination his sense of 
smell was intact and further examination of the veteran's 
head and face was normal, including with respect to sensation 
and strength.  The examiner noted that with some activation 
of the face the veteran's nasolabial fold appeared deeper on 
the right side.  The examiner also noted that there was a 
slight reduction in the veteran's capacity to wrinkle his 
forehead and to close the eye quickly and firmly, although 
there were no synergistic movements.  The veteran reported 
experiencing some disturbances of taste.  The examiner noted 
that the veteran had almost completely recovered from his 
Bell's palsy in service within three weeks of the initial 
diagnosis, and that the Bell's palsy had not recurred.  The 
examiner noted that the Bell's palsy had affected the seventh 
cranial nerve on the right, but he concluded that the veteran 
had completely recovered from the disorder, with return of 
over 99 percent of function.  The examiner noted that the 
amount of impairment experienced by the veteran was 
negligible in degree, and that the degree of involvement of 
the sense of taste was trivial.  The examiner ultimately 
concluded that the veteran had, for practical purposes, made 
a virtually complete recovery from the Bell's palsy 
experienced in service, that his current condition was not 
disfiguring and not deforming, and that his current condition 
was not a source of disability.  The examiner also noted that 
there was no chance that the Bell's palsy in service resulted 
from trauma.

In several statements and at a March 1999 hearing before a 
hearing officer at the RO, the veteran asserts that the 
Bell's palsy in service resulted from trauma, and that he 
continues to experience residuals of Bell's palsy, including 
lost control and numbness of his forehead muscles, impairment 
of taste, drooping eyelids, facial sensitivity to cold 
weather, and watering of the eyes during cold weather.  The 
veteran indicates that a service department physician 
informed him that he would never totally recover from his 
Bell's palsy.  

The veteran was afforded a VA examination in February 2003, 
at which time he reported that he still experienced an 
abnormal sense of taste on the right side of his tongue and 
felt that the right side of his upper and lower lips were 
heavy.  He also reported feeling as if he could not wrinkle 
the right side of his forehead as much as the left side.  He 
denied receiving any treatment for his complaints since his 
last VA examination.  Physical examination of the veteran 
disclosed the absence of any significant weakness of the 
right-sided facial muscles that could represent residuals of 
the past episode of Bell's palsy.  The examiner noted that 
the veteran was able to wrinkle the right side of his 
forehead, but indicated that there might be minimally less 
wrinkling than on the left.  The examiner essentially 
concluded that it was unlikely that the veteran was currently 
experiencing any significant residuals from the past Bell's 
palsy.

Analysis

Although service medical records show that the veteran was 
treated in May 1972 for right-sided facial weakness diagnosed 
as Bell's palsy, by September 1972 no further symptoms of 
Bell's palsy were evident, and clinical evaluation of the 
veteran at discharge was negative for any reference to Bell's 
palsy or to any residuals thereof, despite the veteran's 
recent testimony that he was experiencing facial numbness 
when discharged.  In addition, the record reflects, and he 
admits, that the veteran has not experienced a recurrence of 
Bell's palsy since service.

Moreover, there is no competent evidence suggesting the 
current presence of Bell's palsy or of any residual 
disability associated with Bell's palsy.  Although the 
December 1997 examiner noted the presence of minimal weakness 
of the right upper forehead muscles, he also indicated that 
the weakness was barely perceptible, and he did not diagnose 
any disability associated with the weakness.  In addition, 
while the January 1998 VA examiner identified the presence of 
slight reduction in the veteran's capacity to wrinkle his 
forehead and to close his eye quickly and firmly, he 
concluded that the veteran had essentially recovered 
completely from his Bell's palsy, and described any residual 
impairment as negligible or trivial, and specifically found 
that the veteran was not experiencing any current disability 
on account of the findings on examination.  The Board notes 
that while the veteran reported to his treating VA physicians 
that he continued to experience symptoms including paralysis 
of the forehead muscles, none of his treating physicians has 
diagnosed any associated disability.  In addition, the 
veteran was examined by VA in February 2003 for the specific 
purpose of determining whether current residuals of Bell's 
palsy were present in the veteran; the examiner concluded 
that it was unlikely that the veteran still had any 
significant residuals.  In short, while the veteran appears 
to have certain findings on clinical examination such as 
barely perceptible weakness of the forehead muscles and 
complaints of an impaired sense of taste, no physician has 
concluded that those findings represent a current disability 
due to Bell's palsy, and the January 1998 and December 2003 
examiners have in fact specifically concluded that the 
veteran does not have any current disability related to the 
Bell's palsy experienced in service.

In essence, the only evidence suggesting that the veteran has 
a current disability related to Bell's palsy consists of the 
statements and testimony of the veteran himself.  Although he 
indicates that service department physicians informed him 
that he would always have residual disability from his 
episode of Bell's palsy, as a layperson, his account of what 
his physicians purportedly told him about his Bell's palsy, 
filtered as it is through the sensibilities of a layperson, 
does not constitute competent medical evidence.  See 
Robinette v. Brown , 8 Vet. App. 69 (1995).  Moreover, while 
he nevertheless maintains that he has a current disability 
from the Bell's palsy, since there is no indication that he 
is qualified through education, training or experience to 
offer medical diagnoses, as a layperson, his statement as to 
medical diagnosis does not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2002).  

In sum, there is no competent evidence on file suggesting 
that the veteran currently has Bell's palsy, or that he has a 
current disability which is related to, or is a residual of, 
the Bell's palsy experienced by him in service.

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since there is no evidence showing that the veteran 
currently has Bell's palsy or any disabling residuals 
thereof, his claim must be denied.  The preponderance of the 
evidence is against the claim of service connection.


ORDER

Entitlement to service connection for residuals of Bell's 
palsy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

